DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2019-0069554, filed on 2019/06/12.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKAHASHI et al. (US Patent/PGPub. No. 20160071463).

 1, (Currently amended) TAKAHASHI et al. teach a display device ([0068], FIG. 5-7 & 10, i.e. display device 200) comprising:
a substrate ([0078], FIG. 5-7 & 10, i.e. substrate 260) comprising a display area ([0068], FIG. 5-7 & 10, i.e. pixel portion 210), a peripheral area ([0068], FIG. 5-7, i.e. peripheral circuit 220) outside (FIG. 5-7 & 10, i.e. as shown by the figure(s)) the display area (i.e. please see above citation(s)), and a pad area ([0068], FIG. 5-7 & 10, i.e. circuits 221 to 224) within (FIG. 5-7 & 10, i.e. as shown by the figure(s)) the peripheral area (i.e. please see above citation(s));
a testing circuit unit ([0102], FIG. 5-7 & 10, i.e. test circuit 21) disposed within (FIG. 5-7 & 10, i.e. as shown by the figure(s)) the pad area (i.e. please see above citation(s));
a cover layer ([0078], FIG. 5-7 & 10, i.e. (counter substrate) 261) covering (FIG. 5-7 & 10, i.e. as shown by the figure(s)) the testing circuit unit (i.e. please see above citation(s));
an output pad ([0102], FIG. 5-7 & 10, i.e. one of connections between (ADC) 30 and ADC outputs) disposed within (FIG. 5-7 & 10, i.e. as shown by the figure(s)) the pad area (i.e. please see above citation(s)) and arranged between (FIG. 5-7 & 10, i.e. as shown by the figure(s)) the testing circuit unit and the display area (i.e. please see above citation(s));
an input pad ([0070], [0071], FIG. 5-7 & 10, i.e. one of connections between gate driver circuit 221 and gate line GL; [0143], FIG. 16, i.e. conductive layer 512 serves as a wiring GL) disposed within (FIG. 5-7 & 10, i.e. as shown by the figure(s)) the pad area, disposed at an opposite side (FIG. 5-7 & 10, i.e. bottom side as shown by the figure(s)) in a second direction (FIG. 5-7 & 10, i.e. horizontal direction as shown by the figure(s)) with respect to the output pad with the testing circuit unit therebetween (FIG. 5-7 & 10, i.e. vertical direction as shown by the figure(s)); and
a protective layer ([0144], FIG. 5-7, 10 & 16, i.e. insulating layer 574) covering (FIG. 5-7, 10 & 16, i.e. as shown by the figure(s)) the output pad and the input pad (i.e. please see above citation(s)), wherein, on a plane (FIG. 16, i.e. FIG. 16’s plane as shown by the figure(s)), each of the input pad (i.e. please see above citation(s)) and an end (FIG. 16, i.e. left end as shown by the figure(s))of the protective layer is apart from ([0144], FIG. 5-7, 10 & 16, i.e. apart from each other by conductive layer 544) the cover layer along the second direction (i.e. please see above citation(s)).
Regarding Claim 2, (Original) TAKAHASHI et al. teach the display device of claim 1, wherein
the testing circuit unit (i.e. please see above citation(s)) comprises a plurality of transistors ([0061], FIG. 1, i.e. transistors), and
gate electrodes ([0061], FIG. 1, i.e. gate) of the plurality of transistors (i.e. please see above citation(s)) are electrically connected to one another ([0061], FIG. 1, i.e. gate of one transistor … gate of the other).
Regarding Claim 3, (Currently amended) TAKAHASHI et al. teach the display device of claim 2, wherein the gate electrodes (i.e. please see above citation(s)) are configured as a gate line ([0070], FIG. 5-7 & 10, i.e. wirings GL) that extends in a first direction ([0070], FIG. 5-7 & 10, i.e. horizontal direction as shown by the figure(s)) perpendicular to ([0070], FIG. 5-7 & 10, i.e. horizontal ┴ vertical as shown by the figure(s)) the second direction (i.e. please see above citation(s)).
 4, (Currently amended) TAKAHASHI et al. teach the display device of claim 3, further comprising a plurality of data lines ([0070], FIG. 5-7 & 10, i.e. wirings SL) that extend to cross (FIG. 5-7 & 10, i.e. as shown by the figure(s)) the display area in the second direction, wherein each of the plurality of transistors (i.e. please see above citation(s)) is electrically connected to (FIG. 5-7 & 10, i.e. as shown by the figure(s)) a corresponding data line ([0070], FIG. 5-7 & 10, i.e. one of wirings SL) of the plurality of data lines (i.e. please see above citation(s)).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI et al. (US Patent/PGPub. No. 20160071463) in view of Arvin et al. (US Patent/PGPub. No. 20200176383).

Regarding Claim 5, (Original) TAKAHASHI et al. teach the display device of claim 2, further comprising
a driving chip ([0054], [0061], FIG. 1-2, i.e. pass transistor logic circuit (PTL) 130) comprising an input bump ([0061], FIG. 1-2, i.e. input terminal) and an output bump ([0061], FIG. 1-2, i.e. output terminal) and arranged in the pad area (i.e. please see above citation(s)).
However, TAKAHASHI et al. do not explicitly teach
an adhesive insulation resin layer in which conductive balls are dispersed, the adhesive insulation resin layer disposed between the pad area and the driving chip,
wherein the input bump is electrically connected to the input pad via the conductive balls, and the output bump is electrically connected to the output pad via the conductive balls.
In the same field of endeavor, Arvin et al. teach
an adhesive insulation resin layer ([0029], FIG. 1 & 4, i.e. organic insulating material) in which conductive balls ([0029], FIG. 1 & 4, i.e. solder balls 103) are dispersed (FIG. 1 & 4, i.e. as shown by the figure(s)), the adhesive insulation resin layer (i.e. please see above citation(s)) disposed between (FIG. 1 & 4, i.e. as shown by the figure(s)) the pad area ([0036], FIG. 1 & 4, i.e. the carrier 211) and the driving chip ([0036], FIG. 1 & 4, i.e. chips 209),
wherein the input bump ([0036], FIG. 1 & 4-5, i.e. bridge 205) is electrically connected to ([0029], FIG. 1 & 4-5, i.e. connected to) the input pad via the conductive balls (i.e. please see above citation(s)), and the output bump ([0036], FIG. 1 & 4-5, i.e. bridge 205') is electrically connected to ([0029], FIG. 1 & 4-5, i.e. connected to) the output pad via the conductive balls (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine TAKAHASHI et al. teaching of display device comprising various layers, electrodes, and circuits with Arvin et al. teaching of semiconductor device comprising adhesive, insulator, and conductive balls to effectively avoid cost added by the interposer while still providing the high speed chip to chip wiring by providing adhesive, insulator, and conductive balls (Arvin et al.’s [0004]).
Regarding Claim 6, (Original) the display device of claim 5, wherein
TAKAHASHI et al. teach
the driving chip (i.e. please see above citation(s)) is disposed on (FIG. 1-2, 5-7 & 10, i.e. as shown by the figure(s)) the cover layer (i.e. please see above citation(s)).
Regarding Claim 7, (Original) the display device of claim 5, wherein
TAKAHASHI et al. teach
each of the plurality of transistors (i.e. please see above citation(s)) further comprises a source electrode ([0154], FIG. 17A-17D, i.e. SE1 is a source electrode) and a drain electrode ([0154], FIG. 17A-17D, i.e. DE1 is a drain electrode), which are disposed on (FIG. 17A-17D, i.e. as shown by the figure(s)) the gate electrode ([0154], FIG. 17A-17D, i.e. SE1 is a GE1 is a gate electrode),
an interlayer insulating layer ([0155], FIG. 17A-17D, i.e. an insulating layer 621) is disposed between ([0155], FIG. 17A-17D, i.e. therebetween) the gate electrode and the source electrode and the drain electrode, and
the input pad and the output pad (i.e. please see above citation(s)) are disposed on (FIG. 5-7, 10 & 17, i.e. as shown by the figure(s)) the interlayer insulating layer (i.e. please see above citation(s)).
Regarding Claim 8, (Original) the display device of claim 7, wherein
TAKAHASHI et al. teach
the interlayer insulating layer (i.e. please see above citation(s)) is in direct contact with (FIG. 17A-17D, i.e. as shown by the figure(s)) the adhesive insulation resin layer ([0148], FIG. 17A-17D, i.e. adhesive layer), between (FIG. 17A-17D, i.e. as shown by the figure(s)) the end of the protective layer and the cover layer (i.e. please see above citation(s)).

5.	Claim(s) 9, 11-13, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI et al. (US Patent/PGPub. No. 20160071463) in view of TANG(55) (US Patent/PGPub. No. 20200357855).

Regarding Claim 9, (Original) TAKAHASHI et al. teach the display device of claim 1, further comprising:
a display panel ([0079], FIG. 5-7 & 10, i.e. display panel 250) comprising the substrate (i.e. please see above citation(s)), and an input sensing unit ([0074], FIG. 5-7 & 10, i.e. touch panel unit 252) on the display panel (i.e. please see above citation(s)).
However, TAKAHASHI et al. do not explicitly teach
the input sensing unit comprises a first touch insulating layer disposed on the display panel, a bridge wire on the first touch insulating layer, a second touch insulating layer on the bridge wire, and a first sensing electrode and a second sensing electrode on the second touch insulating layer, and
the protective layer comprises at least one of the first touch insulating layer and the second touch insulating layer.
In the same field of endeavor, TANG(55) teaches
the input sensing unit ([0055], FIG. 8, i.e. touch) comprises a first touch insulating layer ([0038], FIG. 8, i.e. Insulating support columns 5) disposed on (FIG. 8, i.e. as shown by the figure(s)) the display panel ([0055], FIG. 8, i.e. organic lighting unit 4), a bridge wire ([0038], FIG. 8, i.e. second connection electrode 12) on (FIG. 8, i.e. as shown by the figure(s)) the first touch insulating layer (i.e. please see above citation(s)), a second touch insulating layer ([0038], FIG. 8, i.e. additional insulating layer 6) on (FIG. 8, i.e. as shown by the figure(s)) the bridge wire (i.e. please see above citation(s)), and a first sensing electrode ([0055], FIG. 8, i.e. first connection electrodes 22) and a second sensing electrode ([0055], FIG. 8, i.e. second connection electrodes 22) on (FIG. 8, i.e. as shown by the figure(s)) the second touch insulating layer, and
the protective layer ([0055], FIG. 8, i.e. encapsulation cover 2) comprises at least one of the first touch insulating layer and the second touch insulating layer (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine TAKAHASHI et al. teaching of display device comprising various layers, electrodes, and circuits with TANG(55) teaching of touch display comprising second insulating layers and electrodes to effectively incorporate touch and display combination by providing touch display comprising second insulating layers and electrodes (TANG(55)’s [0055]).
Regarding Claim 11, (Currently amended) TAKAHASHI et al. teach a display device ([0068], FIG. 5-7 & 10, i.e. display device 200) comprising:
a display panel ([0079], FIG. 5-7 & 10, i.e. display panel 250); and
a driving chip ([0054], [0061], FIG. 1-2, i.e. pass transistor logic circuit (PTL) 130) mounted on (FIG. 1-2, 5-7 & 10, i.e. as shown by the figure(s)) the display panel, wherein the display panel (i.e. please see above citation(s)) comprises:
a substrate ([0078], FIG. 5-7 & 10, i.e. substrate 260) comprising a display area ([0068], FIG. 5-7 & 10, i.e. pixel portion 210), a peripheral area ([0068], FIG. 5-7, i.e. peripheral circuit 220) outside (FIG. 5-7 & 10, i.e. as shown by the figure(s)) outside (FIG. 5-7 & 10, i.e. as shown by the figure(s)) the display area (i.e. please see above citation(s)), and a pad area ([0070], [0071], FIG. 5-7 & 10, i.e. area 221) within (FIG. 5-7 & 10, i.e. as shown by the figure(s)) the peripheral area (i.e. please see above citation(s));
a testing circuit unit ([0102], FIG. 5-7 & 10, i.e. test circuit 21) disposed within (FIG. 5-7 & 10, i.e. as shown by the figure(s)) the pad area (i.e. please see above citation(s));
a cover layer ([0144], FIG. 5-7, 10 & 16, i.e. insulating layer 574) covering (FIG. 5-7, 10 & 16, i.e. as shown by the figure(s)) the testing circuit unit (i.e. please see above citation(s));
an output pad ([0102], FIG. 5-7 & 10, i.e. one of connections between (ADC) 30 and ADC outputs) disposed within (FIG. 5-7 & 10, i.e. as shown by the figure(s)) the pad area (i.e. please see above citation(s)) and arranged between (FIG. 5-7 & 10, i.e. as shown by the figure(s)) the testing circuit unit and the display area (i.e. please see above citation(s)); and
an input pad ([0070], [0071], FIG. 5-7 & 10, i.e. one of connections between gate driver circuit 221 and gate line GL; [0143], FIG. 16, i.e. conductive layer 512 serves as a wiring GL) disposed at an opposite side (FIG. 5-7 & 10, i.e. left side as shown by the figure(s)) in a second direction (FIG. 5-7 & 10, i.e. horizontal direction as shown by the figure(s)) with respect to the output pad with the testing circuit unit (i.e. please see above citation(s))  therebetween (FIG. 5-7 & 10, i.e. vertical direction as shown by the figure(s)),
wherein the driving chip (i.e. please see above citation(s)) is disposed on (FIG. 5-7, 10 & 16, i.e. as shown by the figure(s)) the cover layer (i.e. please see above citation(s)), and an input bump ([0061], FIG. 1-2, i.e. input terminal) of the driving chip (i.e. please see above citation(s)) is electrically connected to the input pad (i.e. please see above citation(s)), and an output bump of the driving chip (i.e. please see above citation(s)) is electrically connected to the output pad (i.e. please see above citation(s)), and
on a plane (FIG. 16, i.e. FIG. 16’s plane as shown by the figure(s)), the input pad (i.e. please see above citation(s)) is apart from ([0144], FIG. 5-7, 10 & 16, i.e. apart from each other by conductive layer 544) the cover layer along the second direction (i.e. please see above citation(s)).
However, TAKAHASHI et al. do not explicitly teach
an input sensing unit disposed on the display panel.
In the same field of endeavor, TANG(55) teaches
an input sensing unit ([0055], FIG. 8, i.e. touch) disposed on (FIG. 8, i.e. as shown by the figure(s)) the display panel ([0056], FIG. 8, i.e. organic lighting unit 4).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine TAKAHASHI et al. teaching of display device comprising various layers, electrodes, and circuits with TANG(55) teaching of integrated touch display comprising touch and display layers to effectively incorporate touch and display combination by providing touch display comprising second insulating layers and electrodes (TANG(55)’s [0055]).
Regarding Claim 12, (Original) the display device of claim 11, wherein
TAKAHASHI et al. teach
the display panel (i.e. please see above citation(s)) further comprises a protective layer ([0075], FIG. 5-7 & 10, i.e. upper cover 258-1) covering (FIG. 5-7 & 10, i.e. as shown by the figure(s)) the output pad and the input pad (i.e. please see above citation(s)), and an end ([0075], FIG. 5-7 & 10, i.e. upper cover 258-1’s top end) of the protective layer (i.e. please see above citation(s)) around the cover layer (i.e. please see above citation(s)) is apart (FIG. 5-7 & 10, i.e. as shown by the figure(s)) from the cover layer (i.e. please see above citation(s)).
Regarding Claim 13, (Currently amended) the display device of claim 12, wherein
TANG(55) teaches the input sensing unit ([0055], FIG. 8, i.e. touch) comprises a first touch insulating layer ([0038], FIG. 8, i.e. Insulating support columns 5) disposed on (FIG. 8, i.e. as shown by the figure(s)) the display panel ([0055], FIG. 8, i.e. organic lighting unit 4), a bridge wire ([0038], FIG. 8, i.e. second connection electrode 12) on (FIG. 8, i.e. as shown by the figure(s)) the first touch insulating layer (i.e. please see above citation(s)), a second touch insulating layer ([0038], FIG. 8, i.e. additional insulating layer 6) on (FIG. 8, i.e. as shown by the figure(s)) the bridge wire (i.e. please see above citation(s)), and a first sensing electrode ([0055], FIG. 8, i.e. first connection electrodes 22) and a second sensing electrode ([0055], FIG. 8, i.e. second connection electrodes 22) on (FIG. 8, i.e. as shown by the figure(s)) the second touch insulating layer, and
the protective layer (i.e. please see above citation(s)) comprises at least one of the first touch insulating layer and the second touch insulating layer (i.e. please see above citation(s)).
Regarding Claim 16, (Currently amended) the display device of claim 11, wherein
TAKAHASHI et al. teach
the testing circuit unit (i.e. please see above citation(s)) comprises a plurality of transistors ([0061], FIG. 1, i.e. transistors), and
gate electrodes ([0061], FIG. 1, i.e. gate) of the plurality of transistors (i.e. please see above citation(s)) are configured as a gate line ([0070], FIG. 5-7 & 10, i.e. wirings GL) that extends in a first direction ([0070], FIG. 5-7 & 10, i.e. horizontal direction as shown by the figure(s)) perpendicular to ([0070], FIG. 5-7 & 10, i.e. horizontal ┴ vertical as shown by the figure(s)) the second direction (i.e. please see above citation(s)).
Regarding Claim 17, (Currently amended) the display device of claim 16, wherein
TAKAHASHI et al. teach
the display panel (i.e. please see above citation(s)) further comprises a plurality of data lines ([0070], FIG. 5-7 & 10, i.e. wirings SL) that extend to cross (FIG. 5-7 & 10, i.e. as shown by the figure(s)) the display area in the second direction, and
each of the plurality of transistors (i.e. please see above citation(s)) is electrically connected to (FIG. 5-7 & 10, i.e. as shown by the figure(s)) a corresponding data line ([0070], FIG. 5-7 & 10, i.e. one of wirings SL) of the plurality of data lines (i.e. please see above citation(s)).

6.	Claim(s) 10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI et al. (US Patent/PGPub. No. 20160071463) in view of TANG(55) (US Patent/PGPub. No. 20200357855) and TANG(95) (US Patent/PGPub. No. 20200356195).

 10 (Original), the display device of claim 9,
TAKAHASHI et al. teach further comprising:
an additional output pad ([0102], FIG. 5-7 & 10, i.e. another of connections between (ADC) 30 and ADC outputs) disposed on (FIG. 5-7 & 10, i.e. as shown by the figure(s)) the protective layer (i.e. please see above citation(s)) and connected to (FIG. 5-7 & 10, i.e. as shown by the figure(s)) the output pad (i.e. please see above citation(s)), and an additional input pad ([0070], [0071], FIG. 5-7 & 10, i.e. another of connections between gate driver circuit 221 and gate line GL) disposed on (FIG. 5-7 & 10, i.e. as shown by the figure(s)) the protective layer (i.e. please see above citation(s)) and connected to (FIG. 5-7 & 10, i.e. as shown by the figure(s)) the input pad (i.e. please see above citation(s)).
However, TAKAHASHI et al. and TANG(55) do not explicitly teach
the additional output pad and the additional input pad comprise a same material as the first sensing electrode and the second sensing electrode.
In the same field of endeavor, TANG(95) teaches
the additional output pad ([0071], FIG. 4, i.e. another of first electrode 21) and the additional input pad ([0071], FIG. 4, i.e. another of second electrode 22) comprise a same material ([0071], FIG. 4, i.e. same material) as the first sensing electrode ([0071], FIG. 4, i.e. one of first electrode layer 21) and the second sensing electrode ([0071], FIG. 4, i.e. one of second electrode 22).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine TAKAHASHI et al. and TANG(55) teaching of an integrated touch display device comprising various layers, electrodes, and circuits with TANG(95) teaching of touch display comprising same material electrodes to effectively simplify manufacturing process by providing same material electrodes (TANG(95)’s [0071]).
Regarding Claim 14, (Original) the display device of claim 13, wherein
TAKAHASHI et al. teach
the display panel (i.e. please see above citation(s)) further comprises an additional output pad ([0102], FIG. 5-7 & 10, i.e. another of connections between (ADC) 30 and ADC outputs) disposed on (FIG. 5-7 & 10, i.e. as shown by the figure(s)) the protective layer (i.e. please see above citation(s)) and connected to (FIG. 5-7 & 10, i.e. as shown by the figure(s)) the output pad (i.e. please see above citation(s)), and an additional input pad ([0070], [0071], FIG. 5-7 & 10, i.e. another of connections between gate driver circuit 221 and gate line GL) disposed on (FIG. 5-7 & 10, i.e. as shown by the figure(s)) the protective layer (i.e. please see above citation(s)) and connected to (FIG. 5-7 & 10, i.e. as shown by the figure(s)) the input pad (i.e. please see above citation(s)).
However, TAKAHASHI et al. and TANG(55) do not explicitly teach
the additional output pad and the additional input pad comprise a same material as the first sensing electrode and the second sensing electrode.
In the same field of endeavor, TANG(95) teaches
the additional output pad ([0071], FIG. 4, i.e. another of first electrode 21) and the additional input pad ([0071], FIG. 4, i.e. another of second electrode 22) comprise a same material ([0071], FIG. 4, i.e. same material) as the first sensing electrode ([0071], FIG. 4, i.e. one of first electrode layer 21) and the second sensing electrode ([0071], FIG. 4, i.e. one of second electrode 22).
Regarding Claim 15, (Currently amended) the display device of claim 11, wherein
TAKAHASHI et al. teach
the display panel (i.e. please see above citation(s)) further comprises a thin-film transistor ([0085], FIG. 5-7 & 8A, i.e. transistors) disposed within (FIG. 5-7 & 8A, i.e. as shown by the figure(s)) the display area (i.e. please see above citation(s)), an organic light-emitting device electrically connected to the thin-film transistor (i.e. please see above citation(s)), and a planarization layer ([0144], FIG. 16, i.e. transistors) between (FIG. 5-7 & 16, i.e. as shown by the figure(s)) the thin-film transistor and the organic light-emitting device (i.e. please see above citation(s)).
However, TAKAHASHI et al. and TANG(55) do not explicitly teach
the cover layer comprises a same material as the planarization layer.
In the same field of endeavor, TANG(95) teaches
the cover layer ([0071], FIG. 4, i.e. first electrode 21) comprises a same material ([0071], FIG. 4, i.e. same material) as the planarization layer ([0071], FIG. 4, i.e. second electrode 22).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine TAKAHASHI et al. and TANG(55) teaching of an integrated touch display device comprising various layers, electrodes, and circuits with TANG(95) teaching of touch display comprising same material layers to effectively simplify manufacturing process by providing same material electrodes (TANG(95)’s [0071]).

7.	Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI et al. (US Patent/PGPub. No. 20160071463) in view of TANG(55) (US Patent/PGPub. No. 20200357855) and Arvin et al. (US Patent/PGPub. No. 20200176383).

Regarding Claim 18, (Original) TAKAHASHI et al. and TANG(55) teach the display device of claim 16.
However, TAKAHASHI et al. and TANG(55) do not explicitly teach
an adhesive insulation resin layer in which conductive balls are dispersed, the adhesive insulation resin layer disposed between the pad area and the driving chip, and the input bump is electrically connected to the input pad via the conductive balls, and the output bump is electrically connected to the output pad via the conductive balls.
In the same field of endeavor, Arvin et al. teach
an adhesive insulation resin layer ([0029], FIG. 1 & 4, i.e. organic insulating material) in which conductive balls ([0029], FIG. 1 & 4, i.e. solder balls 103) are dispersed (FIG. 1 & 4, i.e. as shown by the figure(s)), the adhesive insulation resin layer (i.e. please see above citation(s)) disposed between (FIG. 1 & 4, i.e. as shown by the figure(s)) the pad area ([0036], FIG. 1 & 4, i.e. the carrier 211) and the driving chip ([0036], FIG. 1 & 4, i.e. chips 209), and the input bump ([0036], FIG. 1 & 4-5, i.e. bridge 205) is electrically connected to ([0029], FIG. 1 & 4-5, i.e. connected to) the input pad via the conductive balls (i.e. please see above citation(s)), and the output bump ([0036], FIG. 1 & 4-5, i.e. bridge 205') is electrically connected ([0029], FIG. 1 & 4-5, i.e. connected to) to the output pad via the conductive balls (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine TAKAHASHI et al. teaching of display device comprising various layers, electrodes, and circuits with Arvin et al. teaching of semiconductor device comprising adhesive, insulator, and conductive balls to effectively avoid cost added by the interposer while still providing the high speed chip to chip wiring by providing adhesive, insulator, and conductive balls (Arvin et al.’s [0004]).
Regarding Claim 19, (Original) the display device of claim 18, wherein
TAKAHASHI et al. teach
each of the plurality of transistors (i.e. please see above citation(s)) further comprises a source electrode ([0154], FIG. 17A-17D, i.e. SE1 is a source electrode) and a drain electrode ([0154], FIG. 17A-17D, i.e. DE1 is a drain electrode), which are disposed on (FIG. 17A-17D, i.e. as shown by the figure(s)) the gate electrode ([0154], FIG. 17A-17D, i.e. SE1 is a GE1 is a gate electrode),
an interlayer insulating layer ([0155], FIG. 17A-17D, i.e. an insulating layer 621) is disposed between ([0155], FIG. 17A-17D, i.e. therebetween) the gate electrode and the source electrode and the drain electrode, and
the input pad and the output pad (i.e. please see above citation(s)) are disposed on (FIG. 5-7, 10 & 17, i.e. as shown by the figure(s)) the interlayer insulating layer (i.e. please see above citation(s)).
Regarding Claim 20, (Currently amended) the display device of claim 19, wherein
TAKAHASHI et al. teach
the interlayer insulating layer (i.e. please see above citation(s)) is in direct contact (FIG. 17A-17D, i.e. as shown by the figure(s)) with the adhesive insulation resin layer ([0148], FIG. 17A-17D, i.e. adhesive layer), between (FIG. 17A-17D, i.e. as shown by the figure(s)) an end ([0075], FIG. 5-7 & 10, i.e. upper cover 258-1’s top end) of the protective layer and the cover layer, the protective layer (i.e. please see above citation(s)) covering (FIG. 5-7, 10 & 16, i.e. as shown by the figure(s)) the output pad and the input pad (i.e. please see above citation(s)).

Response to Arguments

8.	Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive.

A.	On P. 8-9 concerning Claim 1, applicant argues that do not TAKAHASHI et al. do not teach “an input pad disposed within the pad area, disposed at an opposite side in a second direction with respect to the output pad with the testing circuit unit therebetween; and a protective layer covering the output pad and the input pad, wherein, on a plane, each of the input pad and an end of the protective layer is apart from the cover layer along the second direction”. However, the Examiner respectfully disagrees because:

“an input pad” is gate line GL in FIG(s). 5-7, 10 & 16,
“a second direction” is horizontal direction in FIG(s). 5-7, 10 & 16, and
“a protective layer” is insulating layer 574 in FIG(s). 16 which is apart, separated, by conductive layer 544 as interpreting by the Examiner for amended Claim 1.

B.	On P. 10 concerning Claim 11, applicant argues that do not TAKAHASHI et al. do not teach “an input pad disposed at an opposite side in a second direction with respect to the output pad with the testing circuit unit therebetween, wherein ... on a plane, the input pad is apart from the cover layer along the second direction”. However, the Examiner respectfully disagrees because:

“an input pad” is gate line GL in FIG(s). 5-7, 10 & 16,
 “a second direction” is horizontal direction in FIG(s). 5-7, 10 & 16
“a plane” is FIG. 16’s plane, and
“a cover layer” is insulating layer 574 in FIG(s). 16 which is apart, separated, by conductive layer 544 as interpreting by the Examiner for amended Claim 11.

9.	All dependent claims are properly rejected as shown above.

10.	Applicants’ Response to the Non-Final Office Action, dated 12/16/2020, has been entered and made of record. Claim(s) 1, 3-4, 11, 13, 15-17, and 20 is/are amended. Thus, Claim(s) 1-20 is/are pending in this application.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628